Citation Nr: 0302365	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome of the cervical spine, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.  His military records show that he served in the United 
States Marine Corps and that his military decorations include 
the Southwest Asia Service Medal and the Combat Action Ribbon 
for his participation in combat operations against enemy 
forces during Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a 10 percent 
evaluation for intervertebral disc syndrome of the cervical 
spine, effective on July 1, 1998, based on the date his 
entitlement to VA compensation first arose after his 
separation from active duty.  See 38 C.F.R. § 3.400 (2002).

The Board remanded the case to the RO in March 2001 for 
additional evidentiary and procedural development.  We note 
that additional claims of entitlement to increased 
evaluations for a lumbosacral spine disability, scars of the 
scalp and ear and a hammer finger were perfected for this 
appeal and developed by the Board for appellate review.  
However, in correspondence dated April 2002 the veteran 
expressed satisfaction with the ratings assigned to each of 
the aforementioned and withdrew his appeal of these issues.  
In a March 2002 rating decision the RO, inter alia, confirmed 
the 10 percent evaluation assigned for intervertebral disc 
syndrome of the cervical spine.  The sole remaining issue on 
appeal is the veteran's claim for a higher rating for his 
cervical spine disability.  The claim was returned to the 
Board in December 2002 and the veteran now continues his 
appeal.



FINDING OF FACT

Intervertebral disc syndrome of the cervical spine is 
manifested by slight limitation of motion, subjective 
complaints of persistent cervical pain, and radicular 
symptoms, productive of a moderate level of disability.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no higher, for 
intervertebral disc syndrome of the cervical spine have been 
met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290-5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

On reviewing the claims file we find that an RO telephone 
contact report dated March 2002 shows that the veteran has 
been provided with notice of the provisions of the VCAA, in 
which the RO informed him of his rights in the VA claims 
process with specificity to his increased rating claim.  The 
RO has provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The appellant has also been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
We note that the March 2002 RO telephone contact report shows 
the veteran stated that there was not any other additional 
evidence and that he requested a decision be rendered on his 
claim as soon as possible.  

A review of the claims file also shows that VA has conducted 
reasonable efforts in compliance with the VCAA to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of the remand which occurred during this 
appeal.  The March 2001 Remand from the Board ordered 
additional development in an attempt to help the veteran 
further substantiate his claim.  The Board notes an April 
2001 letter from the RO asked him for information as to where 
he had been treated, which is further evidence of VA's 
attempts to assist him.

VA has also scheduled the veteran for several medical 
examinations pertinent to the increased rating issue on 
appeal.  There is no objective evidence indicating that there 
has been a material change in the severity of his cervical 
spine disorder since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

We thus conclude that the veteran has been notified of the 
evidence and information necessary to substantiate his claim 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development which has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he sustained 
a cervical spine injury when a tent beam struck him on the 
head in 1992.  During VA examination on October 3, 1998, he 
reported having chronic neck pain which did not respond to 
treatment with nonsteroidal anti-inflammatory medication.  He 
reported that he had modified the types of jobs that he was 
seeking due to activity limitations imposed by his neck 
symptoms.  He reported radiculopathy from his neck down his 
left upper extremity.  The impression was status post head 
trauma with chronic left neck pain and intermittent 
paresthesias involving the left upper extremity.  Objective 
examination shows that he was able to forward flex his neck 
so that his chin could touch his chest.  He was able to 
backward extend his cervical spine to 40 degrees, laterally 
flex it to 40 degrees, bilaterally, and rotate it to 40 
degrees, bilaterally.  MRI of his cervical spine revealed 
normal vertebral alignment with mild disc space narrowing at 
C5-C6 with small posterior and anterior osteophytes and 
prevertebral soft tissues within normal limits.  The lateral 
masses of C1 were symmetric about the odontoid process.  The 
assessment was degenerative changes in the cervical spine and 
cervical radiculopathy at C5 on the left.

The transcript of a March 2000 RO hearing shows that the 
veteran presented oral testimony in support of his claim in 
which he stated, in pertinent part, that he was employed as a 
correctional officer and that his cervical spine disability 
limited his ability to use his left upper extremity due to 
radicular involvement.  He treated his symptoms with two 
tablets of nonprescription Tylenol per day.  He reported that 
he experienced constant neck pain nearly 90 percent of every 
day and characterized the neck pain as being 10 out of 10 
when working, otherwise approximately 1 - 2 out of 10 when he 
was sitting around doing nothing strenuous.  

VA X-rays of the veteran's cervical spine on May 9, 2000, 
revealed mild C5-C6 disc space narrowing with very mild 
spondylosis at that level.  The remaining levels were 
preserved without subluxation.  There was no evidence of 
fracture injury.  The neuroforamina were widely patent with 
the exception of mild uncovertebral hypertrophy encroaching 
on the left greater than the right at the C5-C6 
neuroforamina.  An MRI study conducted the same day revealed 
a decreased signal within all the cervical disc space levels 
consistent with disc degeneration.  The cervical spinal canal 
was congenitally normal in caliber and the cervical spinal 
cord displayed no abnormal signal.  There were no significant 
disc abnormalities at the C2-C3 or C3-C4 levels.  However, 
spondylosis was observed at C4-C5, C5-C6 and C6-C7, with 
small posteriorly projecting osteophytes associated with disc 
material which was most pronounced at the C5-C6 level on the 
right side and C6-C7 in the midline.  At these levels the 
canal size was marginal with some obliteration of he anterior 
cervical spine foraminal space, but without significant 
compression of the spinal cord.  The MRI impression was focal 
spondylosis of C4-C5 through C6-C7 with marginal canal size 
seen at this level due to posteriorly projecting osteophytes 
and associated disc material.  No significant compression of 
the spinal cord is appreciated.  There is obliteration of the 
anterior cervical spine foraminal space at C5-C6 and C6-C7 
with some minimal flattening of the anterior aspect of the 
cord.

VA treatment reports dated in 2000 show that the veteran 
presented subjective accounts of muscle spasm affecting his 
cervical paraspinous musculature.  However, no actual muscle 
spasm was ever demonstrated on objective clinical 
examination.

VA outpatient treatment reports dated June 15, 2000, show 
that the veteran was prescribed a soft neck collar to support 
his cervical spine pending a neurological evaluation and 
instructed to avoid subjecting his neck to trauma or strain.  
Neurological examination on August 24, 2000, shows that the 
veteran complained of neck pain centered in his left cervical 
paravertebral area which radiated down the paravertebral 
muscles which was exacerbated by physical activity.  The 
veteran reported that his duties as a correctional officer 
occasionally required him to physically intervene between 
fighting inmates and that afterwards he was left with pain 
which lasted several days.  He only used Tylenol for his 
pain.  The assessment was cervical pain related to the 
pathology demonstrated on MRI examination in May 2000.

Private physical rehabilitation reports from Tuomey Rehab 
Services show that the veteran received physical therapy for 
his orthopedic complaints which included his neck symptoms 
throughout 2000.  The reports indicate that his cervical 
spine's range of motion was deemed to be within normal limits 
but with pain on the lower cervical spine on flexion, 
extension, right rotation and bilateral side bending.  There 
was tenderness on his left superior scapula border and mid-
scapula spine and upper trapezius.  The pain interfered with 
his ability to perform his duties as a correctional officer.

The report of a March 8, 2002, VA examination shows that the 
veteran's cervical spine range of motion was to 60 degrees on 
forward flexion, 10 degrees on backward extension, 90 degrees 
on right rotation and 80 degrees on left rotation.  There was 
tenderness on palpation of the left paraspinous musculature 
adjacent to the C7 through T3 vertebrae (directly adjacent to 
the medial border of the scapula) but there was no actual 
tenderness on palpation of the spinous process.  The 
assessment was that the veteran had slightly reduced range of 
motion with slight loss of flexion and left rotation.  There 
was tenderness to palpation at the medial border of the 
scapula, centrally, which was consistent with cervical spine 
arthropathy, with neurologic sequelae affecting his upper 
extremities but with good neuromuscular strength of the same.  
X-rays of the cervical spine revealed loss of disc space at 
C5-C6, with satisfactory alignment and no bony foraminal 
stenosis observed on oblique view.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the evidence currently 
of record is sufficient to present a disability picture from 
which we may adequately extrapolate the veteran's degree of 
functional loss due to his cervical spine disability for 
rating purposes, pursuant to DeLuca.

The veteran's service-connected intervertebral disc syndrome 
of the cervical spine is currently rated as 10 percent 
disabling.  The pertinent criteria for evaluating this 
cervical spine disability are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5293.

38 C.F.R. § 4.71a, Diagnostic Code 5290, provides for a 10 
percent evaluation for slight limitation of motion of the 
cervical spine.  Assignment of a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  Assignment of a 30 percent evaluation is warranted 
for severe limitation of motion of the cervical spine.  The 
schedule does not provide for an evaluation higher than 30 
percent.

Applying the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, to the facts of the case, we find that 
the veteran's objective limitation of motion on clinical 
examination is only slight.  However, we note that his 
credible hearing testimony indicates that he is limited in 
his ability to use his left upper extremity during flare-ups 
of his radicular symptoms and also that he subjectively 
experiences constant neck pain nearly 90 percent of every day 
which he characterized as being 10 out of 10 when working and 
1 -2 out of 10 when resting.  When his subjective symptoms of 
near-continuous neck pain and radiculopathy of his neck and 
upper extremities is considered with the limitations imposed 
by these symptoms on his ability to perform his duties as a 
correctional officer, we find that the disability picture 
presented by this evidence more closely approximates a level 
of functional loss that is consistent with a 20 percent 
evaluation for moderate limitation of motion of the cervical 
spine.

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides for 
assignment of a 10 percent evaluation for mild intervertebral 
disc syndrome.  Assignment of a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome 
manifested by recurring attacks.  Assignment of a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  Assignment of a 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. The schedule does not provide for 
an evaluation higher than 60 percent.  

Applying the medical evidence to the above criteria, we note 
that the veteran experiences episodic recurring attacks of 
painful radicular symptomatology, especially when he overuses 
his upper extremities, particularly on the left, which can 
last for a period of several days after the initial onset.  
However, he does not presently require surgical intervention 
or prescription-strength medication to treat his symptoms.  
While there are subjective accounts of muscle spasm presented 
by the veteran, no muscle spasm is demonstrated on clinical 
examination though there is evidence of tenderness on 
palpation of his paraspinous muscles.  We find that the 
evidence indicates that the veteran experiences moderate 
intervertebral disc syndrome whose constellation of 
symptomatology is consistent with the criteria for a 20 
percent rating.  However, the degree of his impairment as 
presented by the current medical evidence does not approach 
the level of severe intervertebral disc syndrome as his 
recurrent attacks are shown by his own account to alleviate 
in intensity over a period of several days which indicates 
that he experiences considerably more than just intermittent 
relief from his symptoms.  We must also consider the fact 
that he has been able to maintain his employment in the 
physically demanding profession of a correctional officer.  
Therefore, we find that the assignment of a 40 percent rating 
for severe intervertebral disc syndrome is not warranted.

We note that in the course of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 was changed on September 23, 2002.  
Therefore, the Board must consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating intervertebral disc syndrome and rate the 
veteran's cervical spine disability using the version of the 
regulations which are most favorable to the his claim for a 
rating increase, whether they be from the old ratings 
schedule or from the newly promulgated one.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, if we determine 
that the new version of the rating schedule confers the 
greater benefit, the increased rating award based on the 
criteria of the revised schedule cannot take effect earlier 
than the date on which the schedular revisions were 
promulgated by VA (i.e., September 23, 2002).  [See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); DeSousa v. 
Gober, 10 Vet. App. 461 (1997):  Effective-date rules under 
38 U.S.C.A. § 5110 prohibit an award based on a liberalizing 
law or regulation for the period prior to the effective date 
of the law or regulation.]  We note that the RO, as agency of 
original jurisdiction, had already considered rating the 
veteran's cervical spine disability under the new criteria in 
an October 2002 rating decision and Supplemental Statement of 
the Case.  Therefore, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of September 
23, 2002 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provides that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (2002) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Assignment of a 10 percent 
rating for intervertebral disc syndrome is warranted when 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  Assignment of a 20 percent rating for intervertebral 
disc syndrome is warranted when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Assignment 
of a 40 percent rating for intervertebral disc syndrome is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Assignment of a 60 percent rating 
for intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The revised schedule 
does not provide for an evaluation higher than 60 percent.  

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

Applying the medical evidence to the above revised criteria, 
we note that the veteran experiences recurring attacks of 
painful radicular symptomatology which can last for a period 
of several days after the initial onset and which is treated 
with conventional therapy involving nonprescription 
medication and reduced activity.  We find that the evidence 
indicates that overall disability picture presented by the 
current symptomatology of the veteran's intervertebral disc 
syndrome more closely approximates the criteria for a 10 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
We note, however, that the veteran's reported attacks of 
radicular and cervical pain do not precisely meet the level 
of "incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode in 
Diagnostic Code 5293, Note (1), as being a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by 
a physician.  The veteran does not state at any time in the 
record that he experienced episodes of elevated radicular and 
cervical symptoms which lasted for more than a few days in 
duration, nor did her indicate that he was prescribed bed 
rest for these attacks.  Certainly, the record does not 
indicate that he experienced incapacitating attacks of 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks such that he would 
meet the criteria for a 20 percent evaluation under the 
revised schedule.  

In view of the above discussion, we find that the criteria 
which affords the veteran the maximum benefit in his present 
claim for a rating higher than 10 percent for his cervical 
spine disability is contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  This Code rates the veteran's cervical 
spine disability on the basis of limitation of motion and 
permits the assignment of a 20 percent evaluation.  
Furthermore, Diagnostic Code 5293 of the old schedule also 
permits the assignment of a 20 percent evaluation.  The 
revised Diagnostic Code 5293 confers less of a benefit, 
allowing us to assign only a 10 percent evaluation which 
would result in a denial of the veteran's appeal were it to 
be applied.  

We note that this case is based on an appeal of an October 
1998 RO decision, which had granted the veteran service 
connection for intervertebral disc syndrome of the cervical 
spine effective from July 1, 1998, the date upon which he 
first become eligible to receive VA compensation benefits 
following his honorable separation from active duty on June 
30, 1998.  (See 38 C.F.R. § 3.400.)  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
orthopedic disability for separate periods of time, from July 
1, 1998, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, we find that the assignment of a 
staged rating is not warranted in the present case with 
regard to the rating issue on appeal because the higher 20 
percent evaluation which we have granted for his cervical 
spine disability is based on the most severe disability 
picture presented by the medical evidence associated with the 
record, which encompassed the effective date of the award for 
service connection for the disability to the present time.

Therefore, we will grant the veteran's appeal and award him 
an increased rating, to 20 percent, for his service-connected 
intervertebral disc syndrome of the cervical spine on the 
basis of disability equivalent to moderate limitation of 
motion of the cervical spine under Diagnostic Code 5290 or 
moderate intervertebral disc syndrome with recurring attacks 
under Diagnostic Code 5293.  In granting a higher initial 
rating, the Board notes that the 20 percent rating is 
considered to be a full grant of the benefits being sought on 
appeal.  In an April 2002 statement, the veteran indicated 
that he felt that a 20 percent rating should be assigned for 
this condition.  Accordingly, because a non-staged 20 percent 
initial rating is presently being granted, this is considered 
to be a full grant of the benefits being sought on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993) (a claimant may 
limit a claim or appeal to the issue of entitlement to a 
particular disability rating which is less than the maximum 
disability rating allowed by law).  Regardless, as discussed 
above, the Board did consider whether a higher rating could 
be granted, and found it could not.


ORDER

A 20 percent evaluation, and no higher, for intervertebral 
disc syndrome of the cervical spine is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

